DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed 07/13/2022, with respect to the rejections under 35 USC 103 in view of Shetake (Applicant’s remarks – p. 9-10) have been fully considered and are persuasive.  The claim amendments specifically recite receiving paresthesia data and spatially correlating the paresthesia data to a pain distribution map, which the prior art lacks. Therefore, the previous rejection in view of Shetake has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Mann et al (US 6,622,048 B1).
Claim Objections
Claims 7, 9-12, 16, 18, and 19 are objected to because of the following informalities:  recitations of “physiological responses” appear to be typographical errors, since preceding claims have amended previous recitations of “physiological” to now specifically refer to paresthesia.  Appropriate correction is required. For examination purposes, Examiner will assume that any mention of second dermatomal features refer to paresthesia responses.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mann et al (US 6,622,048 B1, hereinafter “Mann”).
Regarding claims 1 and 15, Mann shows a system and method for controlling neuromodulation therapy for pain relief in a patient (Abstract; col. 1, lines 9-18), comprising: 
an electrostimulator 100 (Fig. 4A, IPG 100) configured to apply first neuromodulation energy to a target neural element of the patient according to a stimulation setting (col. 2, lines 53-57 – applied energy and stimulation setting are according to a perceived target area of pain) to induce paresthesia (col. 3, lines 36-39; col. 4, lines 15-21); 
a data receiver (col. 2, lines 58-60 and Figs. 6 and 8, wherein the data receiver is a computer in communication with the IPG; col. 2, lines 60-67 – the computer displaying dermatomal compartments; col. 3, lines 1-5 – the computer receiving data from the patient, to select dermatomal compartments of pain or paresthesia) configured to receive pain data including information of a pain site on a body of the patient (col. 3, lines 1-5 and 34-35), and to receive paresthesia data including information of a body site experiencing the induced paresthesia (col. 3, lines 1-5 and 43-48); and
a processor circuit (of the computer) configured to: determine a pain distribution across a first set of dermatomal compartments using the received pain data (col. 3, lines 34-35; col. 4, lines 9-14), and determine a response distribution across a second set of dermatomal compartments using the received paresthesia data (col. 3, lines 43-45; col. 4, lines 25-27); generate a pain targeting metric (PTM) using the pain distribution and the response distribution (Examiner considers generating the PTM to be shown by determining matching or mismatch between the pain distribution and the response distribution – Fig. 8, step 272; col. 3, lines 45-57; col. 4, lines 28-43), the PTM representing a spatial correspondence between the pain site and the body site experiencing the induced paresthesia at one or more dermatomal compartments (col. 3, lines 1-5 showing dermatomal compartments associated with pain or paresthesia; Fig. 8, step 272; col. 3, lines 45-57; col. 4, lines 28-43) of the first set or the second set; and 
determining an optimal stimulation setting for neuromodulation pain therapy using the generated PTM (col. 3, lines 54-57 and col. 4, lines 41-43 – wherein the programming tries to better match the pain with the induced paresthesia and instructs the IPG how to select the electrical stimulation, col. 3, lines 19-25 and col. 4, lines 61-63; col. 19, lines 42-45). 

Regarding claim 2, Mann shows wherein the electrostimulator is configured to apply second neuromodulation energy to the target neural element for pain relief in accordance with the optimal stimulation setting, the second neuromodulation energy different from the first neuromodulation energy (col. 19, lines 42-45; col. 20, lines 26-49).  
Regarding claims 3-4, Mann shows wherein the received pain data includes a pain drawing of the pain site associated with a pain score (Figs. 6 and A-7D; col. 19, lines 20-49), and the received paresthesia data includes a response map of the body site experiencing the induced paresthesia, the body site associated with a response score (Fig. 8, scoring step 272, as described above, and updating the drawing step 280; col. 20, lines 26-49).
Regarding claims 13 and 20, Mann shows that the processor circuit of the computer evaluates the PTM (as described above, and shown in Fig. 8, step 272) for each of a plurality of candidate stimulation settings (wherein the matching/mismatching shows evaluating for different candidates), and determines the optimal stimulation setting by selecting from the plurality of candidate stimulation settings to satisfy the specific condition of optimizing the programming to better target pain with paresthesia inducing stimulation (as described in the rejections of claims 1 and 15 above).  
Regarding claim 14, Mann shows receiving user input to adjust stimulation electrode position and/or stimulation parameters by allowing the user to mark where the user feels pain and where the user feels paresthesia (col. 26, claim 10), which informs the computer how to match/mismatch pain and paresthesia in order to adjust the stimulation electrodes and parameters selected (as cited in the rejection to claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 and 16-19 are rejected under 35 U.S.C. 103 as being obvious over Mann.
Regarding claims 7 and 16, Mann shows wherein the processor circuit is configured to: mark each of pain and paresthesia corresponding to anatomical point locations of the pain site (Figs. 7A-7D; col. 26, claim 10; cols. 27-28, claims 14-20 describing different markers for each of the pain and the paresthesia), so that the processor visually determines for each of the first set of dermatomal compartments a respective dermatome-level pain effect using the marked pain drawing, and generate the pain distribution using the dermatome-level pain effects of the first set of dermatomal compartments as described in the rejection of claim 3 above; and visually determine for each of the second set of dermatomal compartments a respective75Client Ref No. 19-0162US01 Attorney Docket No. 6279.303US1dermatome-level paresthesia response using the marked response map, and generate the response distribution using the dermatome-level paresthesia responses of the second set of dermatomal compartments (see the above citations regarding marking the drawing). Mann lacks expressly showing that the markers are pixelations, but pixelating the regions is a type of marking, so it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the marking shown by Mann to include pixelating as the type of marking.
Regarding claims 8 and 17, Mann shows wherein the processor circuit is configured to: generate a first dermatomal metric from the pain distribution, and generate a second dermatomal metric from the response distribution; and generate the PTM using the first and second dermatomal metrics (as discussed in the rejections to claims 7 and 16 above, Mann shows computing and graphically comparing the pain before and after therapy delivery).  
Regarding claims 9-11 and 18, Mann renders obvious wherein the first dermatomal metric includes a center of mass, peak, and spread of the pixelated pain drawing based on the dermatome-level pain effects of the first set of dermatomal compartments, and wherein the second dermatomal metric includes a center of mass, peak, and spread of the pixelated response map based on the dermatome-level paresthesia responses of the second set of dermatomal compartments (Figs. 7A-7D, wherein markers denoting pain and paresthesia show these features according to overlap).  
Regarding claims 12 and 19, Mann renders obvious wherein the processor circuit is configured to generate the PTM using one or more of: an overlap between the pixelated pain drawing and the pixelated response map, the overlap based on the dermatome-level pain effects and the dermatome-level physiological responses across a union of the first and second sets of dermatomal compartments (Figs. 7A-7D, wherein markers denoting pain and paresthesia show these features according to overlap; col. 26, claim 10; cols. 27-28, claims 14-20). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being obvious over Mann, in view of Brill et al (US 2019/0247657 A1, hereinafter “Brill”).
Regarding claim 5-6, Mann shows assessing stimulation parameters and delivery location for treatment of pain, as discussed in the rejection of claim 1 above. Mann also shows selecting electrodes (Fig. 4A; col. 26, claim 10) as well as stimulation parameters when optimizing match between pain region and induced paresthesia (col. 26, claim 10), as described above. Mann lacks showing wherein the response map includes a sensor data map including specific sensor data collected at a body site in response to the applied first neuromodulation energy.  Brill teaches that it is known in the art of neuromodulation and assessing therapy efficacy to receive electrical signals representing a patient’s response to the neuromodulation energy (para. 0005 – eCAP data; para. 0007 – sensing stimulation effects on pain dermatome; para. 0021 – different stimulation signals to different areas; para. 0117 – recording eCAP from the different stimulation signals to different areas). Brill teaches that the eCAP data is used to assess response to the neuromodulation energy, and Brill also teaches adjusting the therapy parameters to evoke the desired response (para. 0005, 0007). Brill also teaches that the sensed response may include position of the electrodes (para. 0092), wherein position may be sensed by use of different sensors including an accelerometer (para. 0124), as is known in the art. Since Mann shows assessing pain and paresthesia response to therapy delivered to treat the pain, including optimizing stimulation location and stimulation parameters, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mann’s optimization of therapy delivery to include Brill’s teaching of sensing evoked response using eCAP data to determine the patient’s response and if neuromodulation parameters need to be adjusted based on the sensed response. And since Mann shows that proper placement for targeted therapy delivery is important to achieve the desired effect when treating a particular pain of a dermatome, it would have also been obvious to determine position of the electrodes, as taught by Brill, such as using an accelerometer as is known in the art, to verify correct placement of electrodes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792